Citation Nr: 1728811	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  09-29 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE


Entitlement to a rating for major depression in excess of 50 percent from August 29, 2003 and 70 percent after December 1, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to October 1968. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Cleveland, Ohio regional office (RO).

The claim was remanded by the Board for further development in May 2011. The RO fulfilled the directives of the remand including a new VA examination. As a result of the examination and new records collected, in April 2017, the RO raised the Veteran's rating for his major depression to 70 percent backdated to December 1st 2006 and granted him TDIU from the same date. 

Because the benefits granted were not the full benefits sought, jurisdiction has returned to the Board. 



FINDING OF FACT

In April and May 2017, prior to any further adjudication from the Board, the Veteran submitted a statement indicating his desire to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's appeal have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2016). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.

In May 2017, the Veteran submitted a statement indicating his desire to withdraw his appeal, that he did not intend to appeal and that he desired no further action on his case. In April 2017, the Veteran submitted a similar statement stating that he is in full agreement with the RO's decision to raise his rating for his major depressive disorder to 70 percent, dating back to December 1, 2006 and granting him TDIU from the same date. As such, there remain no allegations of errors of fact or law for appellate consideration. 

The Board notes that the Veteran's representative sent an informal hearing regarding an additional increased rating on behalf of the Veteran in June 2017. However, as the Veteran himself has responded that he no longer wishes to pursue this appeal the Board finds this information more probative to the claim. Accordingly, the Board does not have jurisdiction to review the Veteran's appeal and it is dismissed.


ORDER


The Veteran's appeal is dismissed. 



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


